Citation Nr: 9904773	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-27 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Timeliness of filing a request for waiver of recovery of 
overpayment of Section 306 disability pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota, that found that the veteran had not submitted his 
request for waiver of recovery of an overpayment in the 
calculated amount of $3,162 within 180 days of notification 
of the overpayment.  


FINDINGS OF FACT

1.  The veteran received, without delay, a letter dated April 
18, 1996, notifying him of his overpayment and his right to 
request waiver of the overpayment within 180 days.  

2.  The appellant's request for waiver was not received until 
April 28, 1997, more than 180 days after notification.  


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
Section 306 disability pension benefits was not filed by the 
appellant.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(b), 3.1(q) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the termination of the veteran's Section 306 
disability pension in April 1996 he was informed, by official 
letter dated April 18, 1996, of the amount of the overpayment 
and that he had the right to request waiver of the 
overpayment within 180 days.  The April 1996 letter to the 
veteran was addressed to the veteran's address that was of 
record and this is the same address that he continued to use 
thereafter.  

A statement was received from the veteran on April 28, 1997, 
indicating his belief that when his Section 306 disability 
pension check was terminated he thought the money would be 
applied towards the overpayment.  He requested a waiver of 
the overpayment at that time.  

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
Where VA mails a notice there is a presumption in the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  

The concept of "well grounded" applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute as to the evidence (specifically, the 
appellant's receipt, without delay, of the April 18, 1996, 
notice, and his failure to file a request for waiver until 
April 1997), but only as to the law and its meaning, the 
concept of "well grounded" is not found to be applicable.  
Rather, it is found that the appellant has failed to state a 
claim on which relief can be granted.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

It is uncontroverted that the April 18, 1996, notice of 
overpayment with the veteran's right to appeal was mailed to 
and received by the veteran without delay.  It is 
uncontroverted that the veteran did not file a request for 
waiver of recovery of the overpayment until April 1997, more 
than 180 days following notice of the overpayment.  The 
veteran has indicated that he has limited education and 
believed that his terminated pension would be applied towards 
the overpayment.  Although the Board has taken into account 
the veteran's contentions, there is no authority in the law 
that would permit VA to grant the veteran's request that VA 
accept his untimely request for waiver, and the veteran has 
failed to state a claim upon which relief can be granted.  
Sabonis.  



ORDER

The veteran's request for waiver of recovery of an 
overpayment of Section 306 disability pension benefits was 
not timely filed and the appeal is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

